DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 and 4-6 are pending:
		Claims 1-2 and 4-6 are allowed. 
		Claim 3 has been canceled.
		Claim 1 has been amended. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Crimaldi on 02/22/2022.
Amend claims 1 and 2 as follows:
	1. (currently amended) A method of treating feed water comprising the step of passing the feed water through a biostratum that comprises resin beads and living microorganisms to produce biostratum-treated water, wherein (a) the area-normalized free void volume (ANFVV) in the biostratum is 0.018 m3/m2 or less, wherein ANFVV is total free void volume divided by the area of the cross section of the biostratum; (b) the packing density in the biostratum is 0.68 to 0.98; (c) the ratio of the exterior surface area of the resin beads to the total free void volume in the biostratum is 2.0 to 50 m2/L; (d) the flow rate of feed water through the biostratum is 100 to 1,000 biostratum volumes per hour; and (e) the Reynolds number of the flow through the biostratum is biostratum-treated water through an apparatus that performs a reverse osmosis process.  
	2. (currently amended) The method of claim 1, wherein the biostratum is located in a vessel, wherein the vessel also contains a bead stratum, wherein the bead stratum comprises a collection of resin beads .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references are Silverstein (USPN 5,681,471), Jewell (USPN 5,747,311), Bartlett (USPN 6,797,171), Dankworth (USPN 6,037,445) and Boodoo (USPN 8,883,012).
	 The combination of references does not teach the packing density of biostratum is 0.68-0.98. Additionally, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Silverstein, Jewell, Bartlett, Dankworth and Boodoo to arrive at the claimed invention because there is no motivation or suggestion to do so. For these reasons claim 1 is allowable and dependent claims are hereby allowed due to dependency from allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778